Citation Nr: 1012963	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from August 1943 to April 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that, although 
this rating decision also established the appellant's 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, the issue of 
entitlement to the additional benefits associated with a 
service-connected cause of death remain for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), held that the VCAA notice requirements applied 
to all elements of a claim.  In Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the Court noted that, in general, 38 
U.S.C.A. § 5103(a) notice involving claims for entitlement 
to DIC benefits must include: (1) a statement of the 
conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  Although DIC benefits have been awarded, 
the Board finds the appellant should be provided adequate 
notice including an explanation of the evidence and 
information required to substantiate her service-connected 
cause of death claim based on a condition not yet service-
connected.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for 
an adequate decision.  38 C.F.R. § 3.159.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that a medical examination or opinion 
under the provisions of 38 U.S.C.A. § 5103A(d) is not 
required for DIC claims.  See Delarosa v Peake, 515 F.3d 
1319 (Fed. Cir. 2008).

In this case, the appellant contends that the Veteran's 
death, shown to have been caused by pulmonary edema and 
congestive heart failure, was related to his service-
connected chronic brain syndrome.  It was further asserted, 
in essence, that his death was related to caisson's disease 
incurred as a result of service.  The Board notes that at 
the time of his death service connection was established for 
chronic brain syndrome and that a 100 percent disability had 
been in effective since November 1957.  In her April 2008 
notice of disagreement the appellant requested that VA 
medical records be obtained from the Kansas City, Missouri, 
VA Medical Center to assist her in substantiating her claim.  
The available record includes a VA medical record dated in 
December 2007 and a medical problem list printed in February 
2008.  There is no indication, however, of any other efforts 
to obtain VA medical records.  Therefore, the Board finds 
additional development is required prior to appellate 
review.



Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
adequate notice, in accordance with 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), including an explanation of the 
evidence and information required to 
substantiate a claim based on a 
condition not yet service-connected.  
She should be notified that the VCAA 
notice requirements apply to all 
elements of a claim.

2.  The appellant should be requested 
to provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who may have provided treatment 
pertinent to the issue remaining on 
appeal.  After the appellant has signed 
any appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
appellant cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The appellant is 
to be notified of unsuccessful efforts 
in this regard, in order to allow her 
the opportunity to obtain and submit 
those records for VA review.

3.  After completion of the above and 
any additional development deemed 
necessary, the RO/AMC should review the 
issue on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


